                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

JUDITH A. HOCKSTEDLER,                                )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 4:20-CV-025-DCP
                                                      )
KILOLO KIJAKAZI 1,                                    )
Acting Commissioner of Social Security,               )
                                                      )
               Defendant.                             )

                                  MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 15]. Now before the Court are

Plaintiff’s Motion for Judgment on the Pleadings [Doc. 13] and Defendant’s Motion for Summary

Judgment [Doc. 16]. Judith A. Hockstedler (“Plaintiff”) seeks judicial review of the decision of

the Administrative Law Judge (“the ALJ”), the final decision of Defendant Kilolo Kijakazi (“the

Commissioner”). For the reasons that follow, the Court will DENY Plaintiff’s motion and

GRANT the Commissioner’s motion.

I.     PROCEDURAL HISTORY

       On September 3, 2014, Plaintiff protectively filed an application for disability insurance

benefits pursuant to Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq., claiming a period

of disability that began on August 10, 2012. [Tr. 122–23, 134]. Plaintiff requested a hearing after

her claim was denied initially [Tr. 134] and upon reconsideration [Tr. 154]. A hearing was held

before ALJ Frederick McGrath on June 26, 2017. [Tr. 101–21]. On September 18, 2017, ALJ


       1
        Kilolo Kijakazi became the Acting Commissioner of the Social Security Administration
(“the SSA”) on July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit. See 42 U.S.C. § 405(g).


Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 1 of 28 PageID #: 1039
McGrath found that Plaintiff was not disabled. [Tr. 158–66]. However, the Appeals Council

remanded the matter for further proceedings on April 6, 2018. [Tr. 173–75].

       ALJ McGrath held a second hearing on September 4, 2018. [Tr. 68–100]. After ordered

x-rays were not completed, ALJ McGrath scheduled another hearing, which was held on February

4, 2019. [Tr. 46–66]. On April 11, 2019, ALJ McGrath again found that Plaintiff was not disabled.

[Tr. 15–38]. The Appeals Council denied Plaintiff’s request for review on April 6, 2020 [Tr. 1–

5], making the ALJ’s decision the final decision of the Commissioner.

       Having exhausted her administrative remedies, Plaintiff filed a Complaint with this Court

on June 8, 2020, seeking judicial review of the Commissioner’s final decision under Section 405(g)

of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions, and

this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant last met the insured status requirements of the
               Social Security Act on December 31, 2017.

               2. The claimant did not engage in substantial gainful activity during
               the period from her alleged onset date of August 10, 2012 through
               her date last insured of December 31, 2017 (20 CFR 404.1571 et
               seq.).

               3. Through the date last insured, the claimant had the following
               severe impairments: osteoarthritis, hypertension, and obesity (20
               CFR 404.1520(c)).

               4. Through the date last insured, the claimant did not have an
               impairment or combination of impairments that met or medically
               equaled the severity of one of the listed impairments in 20 CFR Part
               404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
               404.1526).



                                                2



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 2 of 28 PageID #: 1040
               5. After careful consideration of the entire record, I find that,
               through the date last insured, the claimant had the residual
               functional capacity to perform light work as defined in 20 CFR
               404.1567(b) except she could perform frequent bilateral fine and
               gross manipulation, lifting, carrying, pushing, pulling, and all other
               hand functions.

               6. Through the date last insured, the claimant was capable of
               performing past relevant work as an automotive parts purchaser,
               Dictionary of Occupation Titles (DOT) code 249.367-058, light
               exertional level as defined by the DOT, sedentary exertional level
               as performed, skilled Specific Vocational Preparation (SVP) 5. This
               work did not require the performance of work-related activities
               precluded by the claimant’s residual functional capacity (20 CFR
               404.1565).

               7. The claimant was not under a disability, as defined in the Social
               Security Act, from August 10, 2012, the alleged onset date, through
               December 31, 2017, the date last insured (20 CFR 404.1520(f)).

[Tr. 18–37].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different
                                                 3



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 3 of 28 PageID #: 1041
conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Additionally,

the Supreme Court recently explained that “‘substantial evidence’ is a ‘term of art,’” and “whatever

the meaning of ‘substantial’ in other settings, the threshold for such evidentiary sufficiency is not

high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation omitted). Rather, substantial

evidence “means—and means only— ‘such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Id. (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)).

       Therefore, the Court will not “try the case de novo, nor resolve conflicts in the evidence,

nor decide questions of credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation

omitted). On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes

v. Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

Furthermore, the Court is not under any obligation to scour the record for errors not identified by

the claimant and arguments not raised and supported in more than a perfunctory manner may be

deemed waived. See McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997) (noting that

conclusory claims of error without further argument or authority may be considered waived).

IV.    DISABILITY ELIGIBILITY

        “Disability” means an individual cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less
                                                 4



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 4 of 28 PageID #: 1042
than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). An individual will only be

considered disabled:

              if his physical or mental impairment or impairments are of such
              severity that he is not only unable to do his previous work but
              cannot, considering his age, education, and work experience, engage
              in any other kind of substantial gainful work which exists in the
              national economy, regardless of whether such work exists in the
              immediate area in which he lives, or whether a specific job vacancy
              exists for him, or whether he would be hired if he applied for work.

42 U.S.C. §§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

              1. If claimant is doing substantial gainful activity, he is not
              disabled.

              2. If claimant is not doing substantial gainful activity, his
              impairment must be severe before he can be found to be disabled.

              3. If claimant is not doing substantial gainful activity and is
              suffering from a severe impairment that has lasted or is expected to
              last for a continuous period of at least twelve months, and his
              impairment meets or equals a listed impairment, claimant is
              presumed disabled without further inquiry.

              4. If claimant’s impairment does not prevent him from doing his
              past relevant work, he is not disabled.

              5. Even if claimant’s impairment does prevent him from doing his
              past relevant work, if other work exists in the national economy that
              accommodates his residual functional capacity (“RFC”) and
              vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4) and -(e), 416.920(a)(4), -(e). An RFC is the most a claimant can do despite his

limitations. 20 C.F.R. §§ 404.1545(a)(1) and 416.945(a)(1).
                                                5



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 5 of 28 PageID #: 1043
        The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.      ANALYSIS

        Plaintiff asserts that the ALJ’s disability determination is not supported by substantial

evidence because the ALJ’s finding that her mental health impairments were non-severe at Step

Two is not supported by substantial evidence. Additionally, Plaintiff claims that the ALJ did not

support his subjective complaint analysis with substantial evidence. The Court will address

Plaintiff’s allegations of error in turn.

        A.      Severe Impairments

        Plaintiff claims that the ALJ improperly found that her mental health impairments were not

severe at Step Two of the sequential evaluation. After remand from the Appeals Council, the ALJ

reviewed an extensive medical record with respect to Plaintiff’s mental impairments, which

consisted of numerous years of treatment notes and several medical opinions. The ALJ’s disability

decision sets forth in great detail the medical record with respect to Plaintiff’s mental impairments,

and Plaintiff does not claim that the ALJ failed to discuss any applicable opinion or portion of the

medical record. 2 Therefore, the Court will briefly summarize the relevant portions of the medical

record that the ALJ relied upon in the disability decision.




        2
          The parties’ briefing also extensively reviews the opinions and treatment notes regarding
Plaintiff’s mental impairments.
                                                   6



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 6 of 28 PageID #: 1044
               1.     Background

       Plaintiff underwent a consultative neuropsychological evaluation on September 6, 2012

with Leslie Jones, Ph.D. [Tr. 486]. The ALJ reviewed the evaluation findings in great detail and

noted that “[t]here was evidence that the claimant consistently endorsed items that would portray

her in an especially negative or pathological manner, and her PAI clinical profile was marked by

significant elevations across a number of different scales.” [Tr. 19]. In pertinent part, Dr. Jones

obtained Plaintiff’s background information, performed a behavioral observation and mental status

examination, conducted the Wechsler Adult Intelligence Scale-3rd edition (“WAIS-3”), conducted

the California Verbal Learning Test-2nd edition and Wechsler Memory Scale Revised to test

Plaintiff’s memory functions, conducted the Boston Naming Test to evaluate Plaintiff’s language

function, conducted the Trail Making A Test to assess Plaintiff’s visuomotor and executive

functions, and administered the Personality Assessment Inventory to evaluate Plaintiff’s affect and

personality. [Tr. 486–88]. Dr. Jones diagnosed mild cognitive impairment, bipolar II disorder,

and borderline and avoidant personality disorder traits. [Tr. 488]. The ALJ further noted that Dr.

Jones opined that:

       Current neuropsychological evaluation results showed some mild executive
       functioning deficits in an individual of low average overall intellectual ability. It
       is likely that these executive functioning deficits are the cause of Ms. Hockstedler’s
       perceived memory loss, and that the executive functioning deficits, in turn, are
       caused by her mood and personality disorders. However—she did show
       impairment in delayed visual recall; her forgetfulness about recent events and
       conversations is troubling; it appears that her daily functioning has been
       compromised by recent changes in her cognitive skills; and it is unclear why she
       seems to have experienced a sudden worsening of symptoms. Therefore, she is
       tentatively being given a diagnosis of Mild Cognitive Impairment . . . If her
       forgetfulness continued, she should be re-assessed . . . It will then become clearer
       whether she actually has a progressive dementia. Ms. Hockstedler’s more salient
       diagnoses at this time involve her psychiatric conditions, and those should continue
       to be the focus of treatment. She has an intense fear of rejection and criticism,
       along with mood volatility and episodes of poorly controlled anger. These
                                                 7



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 7 of 28 PageID #: 1045
       symptoms are typical of bipolar II disorder combined with borderline and avoidant
       personality traits. She is in a great deal of distress, and seems to be seeking help
       and attention while being unsure how best to do that.

[Tr. 20]; see [Tr. 488–89].

       Dr. Jones also performed a Medical Source Statement on October 29, 2012. [Tr. 483]. Dr.

Jones opined that Plaintiff was mildly limited in the ability to understand, remember, and carry out

simple instructions; that she was moderately limited in the ability to make judgments on simple

work-related decisions, as well as understand, remember, and carry out complex instructions; and

that Plaintiff was markedly limited in the ability to make judgments on complex work-related

decisions. [Id.]. Further, Dr. Jones assessed that Plaintiff was mildly limited in the ability to

interact appropriately with the public and supervisors; that she was moderately limited in the

ability to interact with co-workers; and that she was markedly limited in the ability to respond

appropriately to usual work setting and to changes in a routine work setting. [Tr. 484].

       Next, the ALJ proceeded to review Plaintiff’s treatment record at Tullahoma Psychiatric

with Allen Craig, M.D., including by reviewing Plaintiff’s presentation at appointments, the effect

of her prescribed medication, and mental status examination findings. [Tr. 20]. The ALJ then

detailed Plaintiff’s consultative psychological evaluation on December 16, 2015 with Tamara

Raphaeli, Psy.D. [Tr. 22]. Dr. Raphaeli reviewed Plaintiff’s function report and her examination

with Dr. Jones, as well as conducted a clinical interview and performed a mental status

examination. [Tr. 516]. Dr. Raphaeli assessed that Plaintiff “appears to fall into the low average

range of intellectual functioning,” that she showed evidence of mild impairment in her short-term

memory and ability to sustain concentration, but that she showed no evidence of impairment in

her long-term and remote memory functioning. [Tr. 519–20]. Further, Dr. Raphaeli found that

Plaintiff’s current psychiatric state was anxious, she showed no evidence of impairment in social
                                                 8



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 8 of 28 PageID #: 1046
relating or her ability to adapt to change, that she appeared able to follow instructions, and that she

had a long history working in a factory. [Tr. 520]. Dr. Raphaeli therefore diagnosed unspecified

depressive disorder and Bipolar II disorder (by history). [Id.].

       After detailing Dr. Raphaeli’s opinion, the ALJ further discussed Plaintiff’s treatment notes

with Dr. Craig, including a mental status examination from February 26, 2016. [Tr. 22]. Dr. Craig

completed a Medical Source Statement, where he noted that he treated Plaintiff for panic disorder

and unspecified mood disorder, as well as that Plaintiff would miss more than two days per month

of work due to anxiety. [Tr. 522–23]. The ALJ summarized Dr. Craig’s opinion as assessing

“mild to moderate limitations in the claimant’s functional abilities.” [Tr. 23].

       The ALJ then reviewed Plaintiff’s second neuropsychological evaluation on March 1, 2016

with Dr. Jones. [Tr. 23–24]. Dr. Jones conducted largely the same assessments and diagnosed

mild cognitive impairment, major depression, recurrent, severe, bipolar II disorder, and borderline

and dependent personality traits. [Tr. 538]. Dr. Jones summarized that:

       Ms. Hockstedler’s current neuropsychological evaluation results showed mild
       deficits in concentration and processing speed, and severe deficits on some, but not
       all, of the verbal memory testing. She has had a mild decline in those areas since
       her previous evaluation three and a half years ago. The rest of her results were
       predominantly in the low average to average range and consistent with her previous
       results. She has not shown the rate and type of decline which would be typical of
       Alzheimer’s type dementia. She could possibly be developing a frontotemporal
       dementia. She also continues to have a significant mood disorder, which could
       certainly be having an adverse impact on her memory and concentration. Another
       possibility is that Ms. Hockstedler has a previously undiagnosed attention deficit
       disorder which has gotten worse due to stress and her psychiatric illness. I hesitate
       to recommend any additional medication since she already takes quite a few, but
       perhaps she could have a trial of ADD medication. If that proves helpful to her, it
       might also benefit her mood.

       Ms. Hockstedler remains independent in most of her activities of daily living;
       although she has become increasingly dependent on her husband for driving,
       financial matters, and emotional support. Because the etiology of Ms.
       Hockstedler’s cognitive impairments remains unclear even after four years, it is
                                                  9



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 9 of 28 PageID #: 1047
        recommended that she have a brain scan if she has not had one . . . [and] also
        recommended that she resume counseling.

 [Id.]. The ALJ proceeded to describe more of Plaintiff’s treatment records, including in September

 and November 2016, as well as February 10, May 5, July 28, and October 20, 2017. [Tr. 24].

        Plaintiff was again evaluated by Dr. Jones on August 8, 2017. [Tr. 571–72]. As noted by

 the ALJ, “Dr. Jones again administered a battery of tests” and Plaintiff’s “results improved on

 some tests and declined in others.” [Tr. 25]. The ALJ further summarized Dr. Jones’ evaluation

 as Plaintiff’s “test results at her three evaluations had been inconsistent and not clearly indicative

 of any particular type of dementia.” [Id.]. Additionally, Dr. Jones found that “it still seems most

 likely that [Plaintiff’s] cognitive impairments are due to her psychiatric illness and medications”

 and “because her visuomotor skills and her tremors appear to have worsened, it might be good to

 obtain a neurological consultation and a brain MRI,” as well as attempt to decrease some of her

 medication. [Tr. 572]. Lastly, Dr. Jones opined that Plaintiff’s “neuropsychological evaluation

 results showed moderate impairment in visuomotor/spatial skills and executive functions

 (processing speed, mental flexibility), as well as “mild impairment in memory and naming.” [Id.].

        Plaintiff underwent an additional consultative examination with Dr. Raphaeli on May 8,

 2018. [Tr. 555–61]. Dr. Raphaeli assessed that Plaintiff “appears to fall into the average range of

 intellectual functioning,” as well as that she showed evidence of mild impairment in her short-term

 memory and ability to sustain concentration, and evidence of impairment in her long-term and

 remote memory functioning. [Tr. 558]. Additionally, Dr. Raphaeli found that Plaintiff’s current

 psychiatric state was anxious, that she showed evidence of a mild impairment in her social relating,

 appeared to be mildly impaired in her ability to adapt to change, and appeared to be able to follow

 both written and spoken instructions. [Id.]. Therefore, Dr. Raphaeli opined that Plaintiff was not


                                                  10



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 10 of 28 PageID #: 1048
 limited in the ability to make judgments on simple-work related decisions, as well as carry out

 complex instructions; but that she was mildly limited in the ability to understand, remember, and

 carry out simple instructions, understand and remember complex instructions, and make judgments

 on complex work-related decisions. 3 [Tr. 559].

        On October 8, 2018, Plaintiff underwent an additional consultative psychological

 evaluation with Jerry Campbell, Psy.D. [Tr. 604–11]. In pertinent part, Dr. Campbell assessed

 that Plaintiff “appears to fall into the average range of intellectual functioning,” showed evidence

 of mild to moderate impairment in her short-term memory and ability to sustain concentration, as

 well as showed evidence of mild impairment in her long-term and remote memory functioning.

 [Tr. 608]. Dr. Campbell also completed a Medical Source Statement which assessed mild

 limitations in the ability to understand, remember, and carry out simple instructions; in addition to

 moderate limitations in the ability to understand, remember, and carry out complex instructions,

 make judgments on complex work-related decisions. 4 [Tr. 609].

        Dr. Craig then completed a second Medical Source Statement on October 22, 2018. [Tr.

 614–16]. The ALJ noted that Dr. Craig indicated that he treated Plaintiff for chronic anxiety and

 depression and opined that Plaintiff “would miss more than two days per month of work due to

 her anxiety, and her anxiety would probably increase in a fulltime employment setting,” as well as

 that Plaintiff would be off task thirty percent of the workday. [Tr. 27–28]. Additionally, Dr. Craig


        3
           While it is perplexing that Dr. Raphaeli noted on the check-box form that Plaintiff was
 not limited in the ability to carry out complex instructions but mildly limited in the ability to carry
 out simple instructions, the corresponding narrative summary by Dr. Raphaeli generally concludes
 that “[Plaintiff] appears able to follow instructions, both written and spoken.” [Tr. 558].
        4
          Dr. Campbell assessed both mild and moderate limitations concerning Plaintiff’s ability
 to make judgments on complex work-related decisions. [Id.].

                                                   11



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 11 of 28 PageID #: 1049
 opined that Plaintiff was moderately limited in her ability to understand and remember detailed

 instructions, carry out detailed instructions, maintain attention and concentration for extended

 periods, perform activities within a schedule, complete a normal workweek without interruptions

 from psychologically based symptoms, and tolerate normal levels of stress.            [Tr. 614–16].

 However, Dr. Craig found that Plaintiff was either mildly or not limited in the remainder of her

 abilities related to understanding and memory, sustained concentration and persistence, social

 interaction, and adaption. [Id.].

        Therefore, the ALJ found that Plaintiff’s “medically determinable impairments of anxiety

 disorder and bipolar disorder, considered singly and in combination do not cause more than

 minimal limitation in [her] ability to perform basic mental work activities and are therefore

 nonsevere.” [Tr. 28]. First, the ALJ found that Plaintiff had mild limitations in understanding,

 remembering, or applying information. [Id.]. Here, the ALJ noted that Plaintiff had undergone

 numerous psychological and neuropsychological evaluations, but “the results of testing have

 varied significantly,” and Plaintiff did not pursue therapy or obtain a brain MRI as recommended

 by Dr. Jones. [Id.]. Additionally, the ALJ found “throughout the treatment records from her

 treating psychiatrist, Dr. Craig, no deficits in cognitive function were noted; the claimant’s mental

 status evaluation was consistently normal with only occasional anxiety or depression noted; and

 the claimant consistently reported that her medication[s] were working well and controlling her

 mood.” [Tr. 28–29]. The ALJ cited to Plaintiff’s consultative examinations with Dr. Raphaeli

 finding mild impairment in Plaintiff’s short-term memory and ability to sustain concentration,

 while no impairment in her long-term and remote memory functioning. [Tr. 29].

        Ultimately, while the ALJ noted that Dr. Jones’ evaluations “indicated potential deficits in

 the claimant’s memory,” the ALJ found that her treatment record did not support more than mild
                                                  12



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 12 of 28 PageID #: 1050
 limitations in Plaintiff’s ability to understand, remember and apply information. [Id.]. Similarly,

 the ALJ found that while Dr. Campbell assessed mild to moderate limitations in Plaintiff’s memory

 and her ability to understand and remember information, his examination notes did not support the

 assessed limitations. [Id.].

        Second, the ALJ found that Plaintiff had mild limitations in interacting with others. [Id.].

 In support, the ALJ assessed that Plaintiff interacted appropriately with her physicians, “was

 almost exclusively noted to be alert and fully oriented during examination,” and Dr. Raphaeli

 opined that Plaintiff showed no evidence of impairment in social relating during her first

 evaluation and mild impairment in her second evaluation. [Id.]. The ALJ acknowledged Dr.

 Campbell’s assessed moderate limitations in social interaction but contrasted that opinion with his

 notation that she was cooperative throughout the evaluation, maintained good eye contact, as well

 as reported daily activities of going grocery shopping weekly, and interacting with family

 regularly. [Id.]. Further, the ALJ acknowledged Dr. Craig’s assessed moderate limitations in

 social interaction in his 2016 Medical Source Statement but found that Dr. Craig’s “treatment notes

 reflect no reports of difficulty interacting with others, and by October 2018, Dr. Craig assessed

 only mild limitation in the claimant’s ability to accept instructions and respond appropriately to

 criticism from supervisions.” [Tr. 29–30].

        Third, the ALJ found that Plaintiff also had only mild limitations in concentrating,

 persisting, or maintaining pace. [Tr. 30]. The ALJ reviewed Plaintiff’s reported daily activities,

 including that she “reported no difficulty performing housework, performing yard work, or

 preparing meals.” [Id.]. Additionally, the ALJ summarized that “[d]uring Dr. Jones’ 2012

 evaluation, [Plaintiff] showed relative strength on subtests assessing sustained concentration and

 nonverbal reasoning ability,” that Dr. Raphaeli assessed mild impairment in Plaintiff’s ability to
                                                 13



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 13 of 28 PageID #: 1051
 sustain concentration in 2015 and 2018, and that Dr. Jones opined in 2016 that Plaintiff’s

 neuropsychological evaluation results showed mild deficits in concentration and processing speed.

 [Id.]. The ALJ stated that Dr. Campbell opined mild to moderate impairment in this ability, but

 there were no concentration difficulties mentioned in his evaluation notes, as well as that Plaintiff’s

 treatment notes with Dr. Craig failed to document complaints of concentration difficulties. [Id.].

        Lastly, the ALJ found that Plaintiff had only mild limitations in adapting or managing

 oneself. [Id.]. The ALJ cited to examination findings that Plaintiff was able to remain independent

 in her activities of daily living and “[t]hroughout the record, [Plaintiff] reported that she was able

 to drive, prepare simple meals, wash dishes, sweep, vacuum, wash laundry, and perform yard

 work.” [Id.]. The ALJ noted Dr. Craig’s 2016 opinion that Plaintiff exhibited moderate limitations

 in her ability to respond appropriately to changes in the work setting but distinguished this with

 his later opinion that Plaintiff “exhibited only mild limitations in this area of functioning.”

 Accordingly, “[b]ecause [Plaintiff’s medically determinable mental impairments cause no more

 than ‘mild’ limitation in any of the functional areas,” the ALJ found these impairments to be

 nonsevere. [Id.].

        In the RFC determination, the ALJ found that Plaintiff’s “statements about the intensity,

 persistence, and limiting effects of her symptoms . . . are inconsistent because the treatment record

 as a whole does not support her level of limitation alleged.” [Tr. 32]. Specifically, the ALJ noted

 that while Plaintiff “has a long history of complaints of memory problems, despite extensive

 testing and mental health treatment, no diagnoses [have] been made that would account for the

 claimant’s reported memory issues.” [Id.]. Additionally, the ALJ reviewed how Plaintiff’s

 “performance on neuropsychological testing has varied significantly.” [Id.].



                                                   14



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 14 of 28 PageID #: 1052
        The ALJ found that “[w]hile looking only to Dr. Jones’ evaluations, it would be easy to

 infer that the claimant has significant psychological limitations, the results of Dr. Jones’ testing

 and her opinions are not supported by the record as a whole.” [Id.]. Specifically, the ALJ reviewed

 that Plaintiff “is consistently noted to be doing well on medication” throughout her treatment

 records with Dr. Craig, and that she “occasionally reported increased anxiety or depression, usually

 related to external stressors . . . however, her mood would quickly stabilize, and her mental status

 examinations would return to normal.” [Id.]. Additionally, the ALJ cited to Dr. Raphaeli’s

 consultative examinations finding “no evidence of greater than mild psychological limitations.”

 [Tr. 32–33].

        While reviewing the opinion evidence, the ALJ assigned “little weight to the opinions of

 the State Agency psychological consultants who found affective disorders and anxiety disorders

 severe,” as while Plaintiff “has had long-term mental health treatment, extensive

 neuropsychological testing has no[t] yielded any consistent results, the claimant’s mental health

 treatment indicates that her mental health symptoms have been consistently well controlled with

 medication, and the claimant has not followed through on multiple recommendations to obtain

 mental health counselling [sic] or a brain MRI.” [Tr. 33]. The ALJ also stated that the consultants

 did not personally examine Plaintiff or review a complete medical record. [Id.].

        The ALJ proceeded to review Dr. Jones’ opinions and afforded them some weight, finding

 that the limitations varied from exam to exam and “during the final evaluation, Dr. Jones opined

 that the claimant’s reported limitations may be caused by her medication.” [Tr. 34]. The ALJ

 afforded significant weight to Dr. Raphaeli’s opinions, as “her opinion that the claimant exhibits

 no more than mild limitations is consistent with the treatment record as a whole, which indicates

 that her psychological impairments are well controlled with medication.” [Tr. 35]. Next, the ALJ
                                                 15



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 15 of 28 PageID #: 1053
 afforded little weight to Dr. Campbell’s opinion, finding the opinion was inconsistent with “his

 own examination notes, Dr. Raphaeli’s examination notes, and Dr. Craig’s treatment notes.” [Tr.

 36]. Lastly, the ALJ gave “little weight to the assessments provided by Dr. Craig, as they are not

 supported by his own treatment notes or the other notes in the file.” [Id.]. After extensively

 reviewing again Dr. Craig’s treatment notes, the ALJ found that “[a]t no point in his treatment

 records does Dr. Craig discuss limitations consistent with those he assessed on the medical source

 statements.” [Tr. 37]. Additionally, the ALJ noted that “the other evaluations performed by Dr.

 Raphaeli exhibit no more than mild limitations in the claimant’s functional abilities.” [Id.].

                2.      Analysis

        At step two, the ALJ is required to consider whether Plaintiff’s alleged impairments

 constitute “medically determinable” impairments. See 20 C.F.R. §§ 404.1508; 416.920(a)(4)(ii);

 404.1520(a)(4)(ii). A medically determinable impairment “must result from anatomical,

 physiological, or psychological abnormalities which can be shown by medically acceptable

 clinical and laboratory diagnostic techniques,” and “must be established by medical evidence

 consisting of signs, symptoms, and laboratory findings, not only by [the claimant’s] statement of

 symptoms.” 20 C.F.R. §§ 404.1508; 416.908. Additionally, an impairment must meet the

 durational requirement, meaning, “it must have lasted or must be expected to last for a continuous

 period of at least 12 months.” 20 C.F.R. § 404.1509.

        To be found disabled, “the ALJ must find that the claimant has a severe impairment or

 impairments” at step two. Farris v. Sec’y of Health & Human Servs., 773 F.2d 85, 88 (6th Cir.

 1985). An impairment, or combination of impairments, will be found severe if the impairment(s)

 “significantly limit[ ] [a claimant’s] physical or mental ability to do basic work activities.” 20

 C.F.R. § 416.920(c). The step two determination is “a de minimis hurdle” in that “an impairment
                                                 16



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 16 of 28 PageID #: 1054
 will be considered not severe only if it is a slight abnormality that minimally affects work ability

 regardless of age, education, and experience.” Higgs v. Brown, 880 F.2d 860, 862 (6th Cir. 1988)

 (citing Farris, 773 F.2d at 90). “A severe mental impairment is ‘established by medical evidence

 consisting of signs, symptoms, and laboratory findings, not only by [a plaintiff’s] statement of

 symptoms.’” Griffith v. Comm’r of Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014) (quoting 20

 C.F.R. § 416.908).

        At the outset, the Court will address Plaintiff’s argument that the ALJ’s finding that her

 mental health impairments were nonsevere at Step Two is not supported by substantial evidence.

 Although the Step Two determination is a de minimis hurdle, the Court finds that substantial

 evidence supports the ALJ’s decision, as he first reviewed the medical record in great detail

 regarding Plaintiff’s mental impairments. The ALJ found that Plaintiff’s longstanding treatment

 record with Dr. Craig, as well as the medical opinions of record, did not support more than mild

 limitations in area of the four broad areas of mental functioning, and as a whole, Plaintiff’s anxiety

 disorder and bipolar disorder did not cause more than minimal limitation in Plaintiff’s ability to

 perform basic work activities. [Tr. 28]. See, e.g., Church v. Saul, No. 2:18-CV-36-HBG, 2019

 WL 3070313, at *9 (E.D. Tenn. July 12, 2019) (finding substantial evidence supported the ALJ’s

 finding that Plaintiff’s depression was a nonsevere impairment where the ALJ noted that Plaintiff’s

 treatment records demonstrated a history of depression aggravated by alcohol abuse, that

 Plaintiff’s depressive symptoms were conservatively treated and well-managed with medication,

 and that Plaintiff’s depression did not cause more than minimal limitations in the ability to perform

 basic mental work related activities); Knox v. Colvin, No. 2:16CV155-TFM, 2016 WL 6897791,

 at *4 (M.D. Ala. Nov. 22, 2016) (finding substantial evidence supported the Commissioner’s

 finding that the claimant’s anxiety and depression did not constitute severe mental impairments
                                                  17



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 17 of 28 PageID #: 1055
 where the conditions were treated conservatively and the ALJ found that the claimant had only

 mild limitations in the paragraph B criteria). Ultimately, “disability is determined by the functional

 limitations imposed by a condition, not the mere diagnosis of it.” Hill v. Comm’r of Soc. Sec., 560

 F. App’x 547, 551 (6th Cir. 2014) (citing Higgs, 880 F.2d at 863).

        Plaintiff claims that “the ALJ unduly dismissed Dr. Jones’ analysis, which was supported

 by testing and which concurred with treating opinions, an examining opinion, and the non-

 examining opinions.” [Doc. 14 at 14]. Additionally, Plaintiff submits that “[u]nadorned raw data

 from clinical notes and the opinion of one of two consultative examiners does not substantially

 contradict these sources that support finding [her] medical impairments severe.” [Id.]. However,

 the Court finds that the ALJ reasonably considered and weighed the medical opinion evidence in

 reaching his step-two conclusions. Plaintiff does not support her argument that the ALJ could not

 find that Dr. Raphaeli’s opinions, as well as Dr. Craig’s treatment notes, conflicted with Dr. Craig’s

 opinions, Dr. Jones’ opinions, Dr. Campbell’s opinion, and the opinions of the nonexamining state

 agency consultants. Ultimately, the ALJ weighed the medical opinions, as well as cited to specific

 treatment notes exhibiting medication controlling Plaintiff’s symptoms and normal mental status

 findings. [Tr. 29–30]. Additionally, the ALJ noted that despite Dr. Jones’ recommendations,

 Plaintiff did not pursue therapy or obtain a brain MRI. [Tr. 28–29].

        Further, even if the ALJ erred by failing to find Plaintiff’s anxiety disorder and bipolar

 disorder severe impairments, it is well settled that the ALJ’s failure to identify some impairments

 as “severe” is harmless where the ALJ continues the disability determination and considers both

 severe and nonsevere impairments at subsequent steps of the sequential evaluation as required by

 the regulations. See Fisk v. Astrue, 253 F. App’x 580, 583 (6th Cir. 2007) (“And when an ALJ

 considers all of a claimant’s impairments in the remaining steps of the disability determination, an
                                                  18



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 18 of 28 PageID #: 1056
 ALJ’s failure to find additional severe impairments at step two ‘[does] not constitute reversible

 error.’”) (quoting Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987));

 Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801, 803 (6th Cir. 2003) (“Because the ALJ found

 that Pompa had a severe impairment at step two of the analysis, the question of whether the ALJ

 characterized any other alleged impairment as severe or not severe is of little consequence.”).

        In the RFC determination, the ALJ again extensively reviewed Plaintiff’s mental

 impairments. Cf. Bacon v. Saul, No. 3:19-CV-183-HBG, 2020 WL 4923957, at *9 (E.D. Tenn.

 Aug. 21, 2020) (“However, the disability decision does not contain any indication that the ALJ

 considered Plaintiff’s nonsevere mental impairments past Step Two of the sequential evaluation.

 Other than the brief mention detailed above, the ALJ failed to explain why Plaintiff’s anxiety

 disorder did not result in any work-related limitations.”); Stephens v. Astrue, No. 09-55-JBC, 2010

 WL 1368891, at *2 (E.D. Ky. Mar. 31, 2010) (“The ALJ thoroughly examined the medical

 evidence of Stephens’s mental impairments in arriving at her conclusion that they were not severe

 at the second step, but the fourth step, where the ALJ made findings regarding Stephens’s RFC,

 was devoid of any explicit reference to those impairments.”).

        The ALJ discussed Plaintiff’s testimony regarding her mental impairments and

 summarized that throughout Plaintiff’s treatment with Dr. Craig, she was “consistently noted to be

 doing well on medication,” as she “occasionally reported increased anxiety or depression . . . [but]

 her mental status examinations would return to normal.” [Tr. 32]. Further, the ALJ reviewed the

 medical opinions of record with regard to Plaintiff’s mental impairments and detailed why Dr.

 Craig’s opinions, Dr. Jones’ opinions, and Dr. Campbell’s opinion were not supported by the

 medical record. See, e.g., White v. Comm’r of Soc. Sec., No. 2:17-CV-1063, 2018 WL 5303060,

 at *5 (S.D. Ohio Oct. 25, 2018) (finding the ALJ “properly considered Plaintiff’s mental
                                                 19



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 19 of 28 PageID #: 1057
 impairments in assessing her RFC and that substantial evidence supports the ALJ’s decision to

 omit nonexertional limitations attributable to her mental impairments” where “[t]he ALJ

 thoroughly explained the grounds for his RFC determination, which included consideration of

 Plaintiff’s allegations and hearing testimony, treatment history/lack of treatment history, the

 opinions of Drs. O’Connell, Tangeman, and Goldsmith, and a function-by-function discussion of

 the ‘paragraph B’ criteria”), report and recommendation adopted by 2018 WL 6271593 (S.D. Ohio

 Nov. 30, 2018). For example, when affording great weight to Dr. Rapheli’s opinion that Plaintiff

 exhibited no more than mild limitations, the ALJ found that this opinion was “consistent with the

 treatment record as a whole, which indicates that her psychological impairments are well

 controlled with medication.” [Tr. 35].

        Ultimately, the ALJ’s finding of mild limitations in the four areas of mental functioning

 did not require him to include mental limitations in Plaintiff’s RFC. See Ceol v. Berryhill, No.

 3:15–CV–315–CCS, 2017 WL 1194472, at *10 (E.D. Tenn. Mar. 30, 2017) (“Therefore, a finding

 by the ALJ that the Plaintiff has mild limitations in the areas of daily living activities, social

 functioning, and concentration, persistence, or pace, does not necessarily mean that the Plaintiff

 will have corresponding limitations with regard to her RFC.”). “Accordingly, the Court’s inquiry

 turns to whether substantial evidence supports the ALJ’s determination not to include mental

 limitations in Plaintiff’s RFC.” Fannin v. Berryhill, No. 3:17-CV-236-DCP, 2019 WL 1434653,

 at *10–11 (E.D. Tenn. Mar. 29, 2019)

        Plaintiff asserts that the ALJ improperly found that “while the claimant has a long history

 of complaints of memory problems, despite extensive testing and mental health treatment, no

 diagnoses [have] been made that would account for the claimant’s reported memory issues.” [Tr.

 32]; see [Doc. 14 at 15]. However, the Court finds that the ALJ’s conclusion referred to Dr. Jones’
                                                 20



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 20 of 28 PageID #: 1058
 August 8, 2017 opinion that Plaintiff’s “test results at her three evaluations had been inconsistent

 and not clearly indicative of any particular type of dementia.” [Tr. 572]. Additionally, Dr. Jones

 found that “it still seems most likely that [Plaintiff’s] cognitive impairments are due to her

 psychiatric illness and medications” and “because her visuomotor skills and her tremors appear to

 have worsened, it might be good to obtain a neurological consultation and a brain MRI,” as well

 as attempt to decrease some of her medication. [Id.]. While Plaintiff claims that the ALJ

 improperly focused on the presence of dementia, which she does not allege as a basis for disability,

 the Court finds that the ALJ reviewed the opinion of the consultative examiner that Plaintiff’s

 memory problems were not attributable to any specific mental impairment.

        Plaintiff claims that the ALJ improperly afforded great weight to the opinions of Dr.

 Raphaeli over those of Dr. Craig (her treating physician) and Dr. Jones (who conducted extensive

 testing). In considering a claim of disability, the ALJ generally must give the opinion of the

 claimant’s treating physician “controlling weight.” 20 C.F.R. §§ 404.1527(c); 416.927(c)(2). 5

 However, a treating physician’s opinion as to the nature and severity of an impairment must be

 given “controlling weight” only if it is (1) well-supported by medically acceptable clinical and

 laboratory diagnostic techniques and (2) is not inconsistent with the other substantial evidence in

 the case record. 20 C.F.R. §§ 404.1527(c); 416.927(c)(2). When an opinion does not garner

 controlling weight, the appropriate weight to be given to the opinion will be determined based


        5
           The treating physician rule has been abrogated as to claims filed on or after March 27,
 2017. See 20 C.F.R. §§ 404.1520c; 416.920c (“We will not defer or give any specific evidentiary
 weight, including controlling weight, to any medical opinion(s) . . . including those from your
 medical sources.”); see also Revisions to Rules Regarding the Evaluation of Medical Evidence, 82
 Fed. Reg. 5844-01, 2017 WL 168819, at *5852–57 (Jan. 18, 2017). The new regulations eliminate
 the term “treating source,” as well as what is customarily known as the treating physician rule. As
 Plaintiff’s application was filed before March 27, 2017, the treating physician rule applies. See
 id. §§ 404.1527; 416.927.
                                                  21



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 21 of 28 PageID #: 1059
 upon the length of treatment, frequency of examinations, nature and extent of the treatment

 relationship, amount of relevant evidence that supports the opinion, the opinion’s consistency with

 the record as a whole, the specialization of the source, and other factors which tend to support or

 contradict the opinion. Id.

        The ALJ is not required to explain how he considered each of these factors but must

 nonetheless give “good reasons” for giving a treating physician’s opinion less than controlling

 weight. Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011); see also Morr v.

 Comm’r of Soc. Sec., 616 F. App’x 210, 211 (6th Cir. 2015) (holding “good reasons” must be

 provided “that are sufficiently specific to make clear to any subsequent reviewers the weight given

 to the treating physician’s opinion and the reasons for that weight”). Opinions from non-treating

 sources are never assessed for controlling weight but are evaluated using the regulatory balancing

 factors set forth in 20 C.F.R. § 416.927(c). Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376

 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)). These opinions are weighed “based on the

 examining      relationship    (or    lack    thereof),        specialization,    consistency,   and

 supportability.” Id. (citing 20 C.F.R. § 404.1527(c)). “Other factors ‘which tend to support or

 contradict   the   opinion’   may    be   considered      in   assessing    any   type   of   medical

 opinion.” Id. (quoting 20 C.F.R. § 404.1527(c)(6)). Ultimately, there is no rule that requires an

 articulation of each of these factors. Albaugh v. Comm’r of Soc. Sec., No. 14-CV-10963, 2015

 WL 1120316, at *6 (E.D. Mich. Mar. 11, 2015).

        In the disability decision, the ALJ extensively reviewed the medical opinions of record and

 provided good reasons for why Dr. Craig’s opinions were not afforded controlling weight, finding

 them inconsistent with his own treatment notes. [Tr. 36]. See Fry v. Comm’r of Soc. Sec., 476 F.

 App’x 73, 75–76 (6th Cir. 2012) (concluding that the ALJ properly discounted the plaintiff’s
                                                 22



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 22 of 28 PageID #: 1060
 treating psychiatrist’s opinion as inconsistent with his own objective clinical findings in

 his treatment notes and other evidence in the record); Dungey v. Comm’r of Soc. Sec., No. 1:12-

 CV-1190, 2014 WL 1232661, at *10 (W.D. Mich. Mar. 25, 2014) (concluding that the ALJ’s

 decision to give less than controlling weight to the plaintiff’s treating psychiatrist’s opinion was

 supported by substantial evidence because the plaintiff “responded well to conservative treatment

 and demonstrated significant improvement when taking her medication as prescribed”).

 Importantly, the ALJ specifically detailed the treatment notes that he found inconsistent with Dr.

 Craig’s opinions, such as that on October 22, 2018, the same day as Dr. Craig completed a Medical

 Source Statement, “Dr. Craig’s treatment notes indicate that the claimant was doing well with her

 current psychiatric medication regimen” and “Dr. Craig noted that the claimant’s affect was

 appropriate, and her mood was stable with no indication of hypomania, mania, or depression.”

 [Tr. 36–37]. The ALJ also specifically found that Dr. Craig’s opinion was inconsistent with Dr.

 Raphaeli’s opinions. [Tr. 37]. Cf. Wilson v. Berryhill, No. 3:16-CV-95-HBG, 2017 WL 2790186,

 at *5 (E.D. Tenn. June 27, 2017) (“The ALJ does not identify with specificity any treatment

 records, examining findings, diagnostic studies, or other evidence that specifically undermines Dr.

 Laman’s opinions. While the ALJ discussed the medical evidence of record in general, the Court

 is unable to determine how the ALJ arrived at his conclusion . . . .”).

        With respect to Dr. Jones’ opinions, the Court finds that the ALJ appropriately detailed that

 he assigned some weight to the assessments but distinguished that “the limitations she assessed

 varied from exam to exam, and during the final evaluation, Dr. Jones opined that the claimant’s

 reported limitations may be caused by her medication.” [Tr. 34]. The ALJ also noted that

 Plaintiff’s “treatment notes from Dr. Craig consistently noted that the claimant’s mood was well



                                                  23



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 23 of 28 PageID #: 1061
 controlled with medication, and, aside from periodic anxiety and depression, the claimant’s mental

 status examinations were largely normal.” [Id.].

        While Plaintiff claims that the ALJ improperly failed to find her mental impairments as

 severe, due to his finding of at least one severe impairment, Plaintiff more accurately challenges

 the RFC determination and the lack of functional limitations stemming from her mental health

 impairments. Ultimately, an ALJ is responsible for determining a claimant’s RFC after reviewing

 all the relevant evidence of record. Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 727–28 (6th

 Cir. 2013). The Court notes that although an ALJ is required to consider every medical opinion

 in the record, 20 C.F.R. § 404.1527(c), he is not bound to adopt any particular opinion when

 formulating a claimant’s RFC. See Rudd, 531 F. App’x at 728. The ALJ is responsible for

 weighing medical opinions, as well as resolving conflicts in the medical evidence of

 record. Richardson v. Perales, 402 U.S. 389, 399 (1971); see also 20 C.F.R. § 416.946(c) (stating

 the final responsibility for assessing a claimant’s RFC rests with the ALJ). Here, the Court finds

 that the ALJ appropriately considered the medical opinions of record, as well as Plaintiff’s mental

 impairments, but found that they caused no more than mild limitations. Therefore, the ALJ’s

 failure to include limitations in the RFC stemming from Plaintiff’s mental impairments does not

 constitute a basis for remand.

        B.      Subjective Symptom Evaluation

        Plaintiff claims that the ALJ failed to support his evaluation of Plaintiff’s subjective

 complaints with substantial evidence, as “the ALJ assessed Plaintiff’s subjective complaint[s] by

 discussing Dr. Jones[’] testing—which was flawed.” [Doc. 14 at 23]. Plaintiff states that “Dr.

 Jones consistently noted that Plaintiff’s performances on examinations were ‘similar,’” and “[t]he

 label of somewhat inconsistent is specifically attached to dementia (T 572), which Plaintiff does
                                                 24



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 24 of 28 PageID #: 1062
 not allege.” [Id.]. Lastly, Plaintiff claims that the ALJ failed to consider the potential plateauing

 of her condition before considering the effect of her treatment record.

        The ALJ’s decision postdates Social Security Ruling 16-3p, which eliminates the use of

 the term “credibility” from the applicable policy regulation and clarifies that a “subjective

 symptom evaluation is not an examination of an individual’s character.” 2016 WL 1119029, at *1

 (Mar. 16, 2016); see also Rhinebolt v. Comm’r of Soc. Sec., No. 2:17-CV-369, 2017 WL 5712564,

 at *8 (S.D. Ohio Nov. 28, 2017) (noting that under SSR 16-3p, “an ALJ must focus on the

 consistency of an individual’s statements about the intensity, persistence and limiting effects of

 symptoms, rather than credibility”), report and recommendation adopted by 2018 WL 494523

 (S.D. Ohio Jan. 22, 2018). However, “[t]he two-step process and the factors ALJs consider when

 assessing the limiting effects of an individual’s symptoms have not changed with the advent of

 SSR 16-3p.” Holder v. Comm’r of Soc. Sec., No. 1:17-CV-00186-SKL, 2018 WL 4101507, at *10

 n.5 (E.D. Tenn. Aug. 28, 2018).

        The ALJ is still tasked with first determining whether there is an “underlying medically

 determinable physical or mental impairment(s) that could reasonably be expected to produce an

 individual’s symptoms, such as pain.” SSR 16-3p, 2016 WL 1119029, at *2–3. Then, the ALJ is

 responsible for determining the intensity, persistence, and limiting effects of an individual’s

 symptoms, including assessing their: (1) daily activities; (2) the location, duration, frequency, and

 intensity of pain or other symptoms; (3) factors that precipitate and aggravate the symptoms; (4)

 the type, dosage, effectiveness, and side effects of any medication an individual takes or has taken

 to alleviate pain or other symptoms; (5) treatment, other than medication, an individual receives

 or has received for relief of pain or other symptoms; (6) any measures other than treatment an

 individual uses or has used to relieve pain or other symptoms; and (7) any other factors concerning
                                                  25



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 25 of 28 PageID #: 1063
 an individual’s functional limitations and restrictions due to pain or other symptoms. Id. at *4–8.

        As stated above, in the disability decision, the ALJ found that Plaintiff’s statements about

 the intensity, persistence, and limiting effects of her symptoms were inconsistent “because the

 treatment record as a whole does not support her level of limitation alleged,” as “while the claimant

 has a long history of complaints of memory problems, despite extensive testing and mental health

 treatment, no diagnoses [have] been made that would account for the claimant’s reported memory

 issues.” [Tr. 32]. Further, the ALJ found that Plaintiff’s “performance on neuropsychological

 testing has varied significantly,” in addition to Dr. Jones’ opinion “that it seemed most likely that

 the claimant’s cognitive impairments were due to her psychiatric illness and medication side

 effects.” [Id.]. Similarly, the ALJ noted that while Plaintiff reported increased tremors, no cause

 was established for the tremors and Plaintiff had minimal tremors present when preforming testing

 activities. [Id.]. Then, the ALJ summarized his finding by stating that “[w]hile looking only to

 Dr. Jones’ evaluations, it would be easy to infer that the claimant has significant psychological

 limitations, the results of Dr. Jones’ testing and her opinions are not supported by the record as a

 whole.” [Id.]. The ALJ detailed that Dr. Craig’s treatment records displayed that Plaintiff was

 consistently doing well on medication, and her mood would quickly stabilize after occasional

 increased anxiety or depression related to external family stressors. [Id.]. Lastly, the ALJ pointed

 to Dr. Raphaeli’s opinions as conflicting with Plaintiff’s claims of disabling limitations. [Id.].

        “Despite the linguistic clarification, courts continue to rely on pre-SSR 16-3p authority

 providing that the ALJ’s credibility determinations are given great weight.” Getz v. Comm’r of

 Soc. Sec., No. CV 18-11625, 2019 WL 2710053, at *3–4 (E.D. Mich. June 10, 2019), report and

 recommendation adopted by, 2019 WL 2647260 (E.D. Mich. June 27, 2019) (citing Kilburn v.

 Comm’r of Soc. Sec., No. 1:17-CV-603, 2018 WL 4693951, at *7 (S.D. Ohio Sept. 29, 2018); Duty
                                                  26



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 26 of 28 PageID #: 1064
 v. Comm’r of Soc. Sec., No. 2:17-CV-445, 2018 WL 4442595, at *6 (S.D. Ohio Sept. 18, 2018)).

            First, the Court finds that Plaintiff fails to point to any evidence in the medical record or

 supporting case law that would require the ALJ to consider the potential plateauing of her

 condition. The language of Social Security Ruling 16-3p regarding whether the claimant has

 “reached a plateau” is in the context of utilizing available treatments. See Michael R. v. Saul, No.

 18 CV 50217, 2019 WL 4014203, at *7 (N.D. Ill. Aug. 26, 2019) (finding the ALJ failed to analyze

 whether the plaintiff’s condition had reached a plateau where the ALJ concluded that the plaintiff’s

 treatment was too limited to support his allegations, as “[t]he ALJ has not established that more

 visits or different treatments would have changed anything”). However, in the present case, the

 ALJ relied upon Dr. Jones’ recommendation that Plaintiff obtain a brain MRI and psychological

 testing.     [Tr. 32].    Plaintiff has also failed to point to evidence “expressly linking” her

 noncompliance with Dr. Jones’ recommendation to any mental disorder. See Borden v. Comm’r

 of Soc. Sec., No. 5:20-CV-1391, 2021 WL 3492105 (N.D. Ohio Aug. 9, 2021).

            Next, the Court finds that the ALJ appropriately detailed how Dr. Craig’s treatment records

 were inconsistent with Plaintiff’s disabling complaints due to her mental limitations. The Court

 has previously found that the ALJ properly characterized these treatment records and Dr.

 Raphaeli’s opinions in the RFC determination. See, e.g., Christian v. Comm’r of Soc. Sec., No.

 3:20-cv-1617-JDG, 2021 WL 3410430, at *17 (N.D. Ohio Aug. 4, 2021) (“The ALJ referenced

 Christian’s allegations and then contrasted them with the medical evidence, including examination

 findings, as well as the opinion evidence . . . Reading the decision as a whole, it is clear why the

 ALJ did not accept the entirety of Christian’s allegations.”).

            Therefore, the ALJ’s decision regarding the intensity, persistence, and limiting effects of

 Plaintiff’s symptoms was within the ALJ’s discretion. See Ritchie v. Comm’r of Soc. Sec., 540 F.
                                                     27



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 27 of 28 PageID #: 1065
 App’x 508, 511 (6th Cir. 2013) (recognizing that the Sixth Circuit holds the ALJ’s credibility

 findings to be virtually “unchallengeable”) (internal citations omitted). An ALJ’s findings on

 credibility “are to be accorded great weight and deference, particularly since an ALJ is charged

 with the duty of observing a witness’s demeanor and credibility.” Walters v. Comm’r of Soc. Sec.,

 127 F.3d 525, 531 (6th Cir. 1997). Here, the Court finds that the ALJ appropriately reviewed the

 intensity, persistence and limiting effects of Plaintiff’s symptoms pursuant to SSR 16-3p. See

 Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713–14 (6th Cir. 2012) (“As long as the ALJ cite[s]

 substantial, legitimate evidence to support his factual conclusions, we are not to second-guess.”).

 Accordingly, the Court finds that the ALJ’s finding that the objective record evidence did not

 support Plaintiff’s claims of disabling limitations is supported by substantial evidence. The ALJ

 was not required to adopt Plaintiff’s testimony in full, and the ALJ appropriately detailed his

 reasoning for finding that Plaintiff’s statements concerning the intensity, persistence and limiting

 effects of his symptoms were not entirely consistent with the medical evidence and other evidence

 in the record.

 VI.    CONCLUSION

        Based on the foregoing, Plaintiff’s Motion for Judgment on the Pleadings [Doc. 13] will

 be DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 16] will be

 GRANTED. The decision of the Commissioner will be AFFIRMED. The Clerk of Court will

 be DIRECTED to close this case.

        ORDER ACCORDINGLY.


                                               Debra C. Poplin
                                               United States Magistrate Judge



                                                 28



Case 4:20-cv-00025-DCP Document 18 Filed 08/17/21 Page 28 of 28 PageID #: 1066
